      Case 2:20-cv-01103-WBS-DB Document 6 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL AUSTELL,                                  No. 2:20-cv-1103 DB P
12                       Plaintiff,
13            v.                                        ORDER AND
14    COUNTY OF SACRAMENTO,                             FINDINGS & RECOMMENDATIONS
15                       Defendant.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any ad dress change. More than sixty-

20   three days have passed since the court order was returned by the postal service and plaintiff has

21   failed to notify the Court of a current address.

22          Accordingly, IT IS HEREBY ORDERED that the clerk of the court randomly assign a

23   United States District Judge to this action; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice for

25   failure to prosecute. See Local Rule 183(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
      Case 2:20-cv-01103-WBS-DB Document 6 Filed 12/01/20 Page 2 of 2


 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Any response to the objections shall be filed and served within fourteen
 3   days after service of the objections. Plaintiff is advised that failure to file objections within the
 4   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 5   F.2d 1153 (9th Cir. 1991).
 6   Dated: November 30, 2020
 7

 8

 9
     /DLB7;
10   DB/Inbox/Routine/aust1103.33a

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
